Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 10/19/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no English language translation or statement of relevance has been provided for the following references: JP-2001-269741-A, JP-2005-74509-A, and JP-2015-178329-A.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: r3 (Figure 5A) and 10M4 (Figure 7).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al., hereinafter Ikeda (JP 2005074509). For text citations of Ikeda, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Ikeda discloses (Figures 1-4) a method for manufacturing a steering shaft of a steering device, the method comprising: a reduced-diameter section forming process ([0026] lines 299-301) in which a second-phase member is formed from a first-phase member being a metal rod (material round bar 1), by forming a reduced-diameter section (component mounting portion 1c) in the first-phase member; and a ball screw groove forming process ([0027] lines 312-313) in which a third-phase member is formed from the second-phase member by forming a ball screw groove (thread groove 7) in the second-phase member, wherein: the reduced-diameter section has a radius (half of diameter C shown in Figure 2) measured from a reference axis (central axis S) which is smaller than a material radius (half of 

    PNG
    media_image1.png
    378
    662
    media_image1.png
    Greyscale

Ikeda Annotated Figure 4
Regarding Claim 2, Ikeda discloses (Figures 1-4) that in the ball screw groove forming process, the rolling of the ball screw groove (thread groove 7) is started from a state that rolling dies (roll dies 2a and 2b) are pressed on the second-phase member such that each of the rolling dies overlaps with both of the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S). Examiner note: in the method disclosed by Ikeda, the material round bar 1 comprising component mounting portion 1c (i.e. the reduced-diameter section) enters between the roll dies 2a/2b in the direction of arrow T, and the ball screw groove forming process starts when rolled portion 1a of the material round bar 1 makes contact with the ridges 3a and 3b of the roll dies ([0029] liens 335-338), at which point the roll dies will be overlapping both the first and second regions, which are indicated in Annotated Figure 4 above.
Regarding Claim 4, Ikeda discloses (Figure 4) the second-phase member includes a third region between the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S); and the second-phase member includes in the third region a taper portion increasing gradually in radius measured from the reference axis, as followed in a direction from the first region to the second region (see Annotated Figure 4 above).
Regarding Claim 5, Ikeda discloses (Figure 4) the third-phase member includes an incomplete screw portion in a third region between the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to Claim 1 above, and further in view of Onodera et al., hereinafter Onodera (US 5,904,224).
Regarding Claim 3, Ikeda is silent to the details of the steering device comprising the steering shaft. Onodera teaches (Figures 1 and 2) a steering shaft (rack-shaft 2) of a steering device (column 1 line 5), wherein the steering device includes a steering shaft housing (housings A and B); the steering shaft housing includes a body (column 8 lines 38-39; the hollow member made of cast iron or aluminum is the body) and a steering shaft supporter (nut section 19; column 8 line 45); the body has a tubular shape and is structured to contain the steering shaft (housing A has an overall tubular shape and contains rack-shaft 2 as shown in the figures); and the steering shaft supporter is formed in an inner periphery of the body (clearly shown in Figure 2), and is structured to contact with the ball screw groove (screw section 30 on outer peripheral wall of rack-shaft 2) so as to regulate displacement of the steering shaft in a warp direction of the steering shaft (column 8 lines 45-48; displacement of rack-shaft 2 is also shown by the arrows in Figures 5 and 6). As this configuration of a steering device is known in the art to be used with a steering shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to Claim 1 above, and further in view of Onodera and Willcox (US 3,010,126).
Regarding Claim 6, Ikeda does not disclose an internal screw forming process in which an internal screw is formed. Onodera teaches (Figure 1) a steering shaft (rack-shaft 2) for a steering device comprising an internal screw (see Annotated Figure 1 below) that is formed to open at the first end of the steering shaft. As this feature is known in the art to be a conventional feature of a steering shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a steering shaft of a steering device disclosed by Ikeda such that an internal screw is formed to open at the first end, as taught by Onodera. 

    PNG
    media_image2.png
    341
    385
    media_image2.png
    Greyscale

Onodera Annotated Figure 1
Onodera does not teach an internal screw forming process as part of a method, but one of ordinary skill in the art would understand that the formation of the internal screw shown in Annotated Figure 1 above can be performed by any known internal threading process. Willcox teaches (Figure 6) one such internal screw forming process, in which an internal screw (hole 80 with threads 87) is formed to open at a first end of a thick (i.e. not sheet metal) workpiece (workpiece 81). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a steering shaft of a steering device disclosed by Ikeda and modified by Onodera to add an internal screw forming process, as taught by Willcox, in order to form the internal screw that opens at the first end. The combination of Ikeda, Onodera, and Willcox does not teach that the internal screw forming process is implemented after the ball screw groove forming process; however, this is one of a finite number of possibilities for the order in which to 
Regarding Claim 7, with reference to the aforementioned combination of Ikeda, Onodera, and Willcox, Onodera teaches (Figure 1) that the internal screw (see Annotated Figure 1 above) extends to overlap with the ball screw groove (screw section 30) in the direction of the reference axis (longitudinal direction of rack-shaft 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725